Order, in so far as appealed from, reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs; examination to proceed on five days’ notice at same place and hour. The examination sought refers to matters which plaintiff will be obliged to prove upon the trial. Even if plaintiff has knowledge of these matters, it is no reason for refusing examination. (McGrath v. Blumenthal, 220 App. Div. 781; Shut Tan Realty Corporation v. Coney Island Estates, Inc., 223 id. 772.) Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.